DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, and 7-15 are allowed.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest an expansion compartment, a reaction compartment outlet and a reaction compartment notch, the expansion compartment is directly connected to the reaction compartment notch, and the reaction compartment notch is located between the reaction compartment inlet and the reaction compartment outlet; a filter, disposed in the reaction compartment and corresponding to the reaction compartment outlet, and wherein the first waste-liquid compartment comprises a first waste-liquid compartment connection hole, the second waste-liquid compartment comprises a second waste-liquid compartment connection hole, the third path connects the first path to the first waste-liquid compartment connection hole, the fourth path connects the first path to the second waste-liquid compartment connection hole, and at least one portion of the second waste-liquid compartment is located between the first waste-liquid compartment connection hole and the second waste-liquid compartment connection hole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798